DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
It appears that Figure 1, 2, 4A, 5A, and 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
15 (see FIG. 3D, 3E, 3F), 5 (FIG. 3F), 5A (FIG. 3E), 5B (FIG. 3E, 3F), and 28 (FIG. 3E).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference numeral 25 designates both an “assembly” (FIG. 3D) and an unknown element attached to the rotating union 2 (FIG. 3F).
Reference numeral 27 designates both a compressed air for agitating a bath of brine 26 (FIG. 3F) and an unknown element combined with another unknown element 28 (FIG. 3E).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 11, line 10, through page 15, line 16, refers to reference numerals in Figure 3B (see in particular, page 11, at line 11, and page 14, at line 32).  However, Figure 3B does not contain any reference numerals.  Also, Figure 3B is a photograph, and not “a schematic, cross sectional view of an exemplary embodiment of an apparatus” (see page 14, at line 32).
Page 15, line 17, through page 16, line 9, refers to reference numerals in Figure 3C and Figure 3D.  However, Figure 3C does not contain any reference numerals.  Also, Figure 3C is a photograph, and not a “schematic, cross sectional view of other exemplary embodiments of the apparatus” (see page 15, at line 17).
	Page 17, line 6, refers to a “FIG. 3”.  However, there is no FIG. 3 (only FIGS. 3A-3F).
	Page 17, line 25, refers to FIGS. 4A-4D.  However, there is no FIG. 4C or 4D.
	In general, the detailed description appears to refer to the incorrect Figure numbers, and certain Figure numbers (e.g., FIG. 3A, 3E, 3F) are not discussed in the detailed description.
	The specification has not been checked to the extent necessary to identify all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Appropriate correction is required.
Claim Interpretation
The instant claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 23, 28-31 are objected to because of the following informalities:  
Regarding claim 23, “powder vessel assembly” should be changed to --powder assembly vessel--.
Regarding claim 28, --a-- should be inserted before “jet quencher”.
Regarding each of claims 29, 30, and 31, --is-- should be inserted before “capable”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Regarding new claim 24, the limitation, “the powder assembly vessel is at least partially fabricated from steel” is not supported by the original disclosure.
Applicant’s specification (see page 5, lines 2-3) discloses,
“In some cases, the powder assembly vessel can be manufactured from a high temperature alloy such as steel.”
Applicant’s specification (see page 23-25) further discloses,
“In some examples, the powder vessel assembly 24 can be fabricated from mild steel and the gas can be selected to prevent the mild steel from oxidizing.”
Therefore, the original disclosure does not support a partial fabrication the powder assembly vessel (i.e., “at least partially”) from steel.
Regarding new claim 27, the limitation, “wherein the cooling system comprises a water bath, an oil bath, a brine bath, a molten salt, compressed air, a cooing jet, or a combination thereof” is not supported by the original disclosure.
Applicant’s specification (see page 5, lines 9-11; with emphasis) discloses,
“In other embodiments, the cooling system can include a brine bath, oil bath, or molten salt that are present external of the powder assembly vessel.  In still other embodiments, the cooling system can include a jet quencher.”
	Applicant’s specification (see page 14, lines 12-16; with emphasis) further discloses,
“In still other embodiments, the powder assembly vessel 24 can be placed into a cooling assembly such as a water bath, a brine bath, an oil bath, molten salt, or such the like. The bath can be agitated, for example, using compressed air for more efficient cooling.  In still other embodiments, the powder can be cooled via jet quenching.”
Therefore, aside from the combination of “compressed air” (i.e., for agitation purposes) and one of “a water bath”, “an oil bath”, “a brine bath” and “molten salt”, the original disclosure would not support any other combination of the elements listed in claim 27 for the external cooling system because the elements are merely described in the alternative.
Claim 28 is also rejected since it depends from rejected claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the relationship between “a powder” (at line 8) and “a powder” previously set forth in the claim (at line 4) is unclear.
Furthermore, the relationship between “a heat treated particle” (at line 10) and “a powder” previously set forth in the claim (at lines 4 and 8) is unclear.
Furthermore, the limitation, “a heat treated particle obtained from the cooling system” (at line 10) is unclear because it appears that the heat treated particle is obtained from the powder assembly vessel.
Regarding claim 22, the limitation, “wherein the powder assembly vessel further comprises a device for excluding an interior portion of the powder assembly vessel during heat treatment” is unclear because Applicant discloses that the “device” (i.e., extrusion 14, see FIG. 3D) is part of the rotary assembly 23, not the powder assembly vessel 24.
Regarding claim 23, the limitation, “wherein the device is an extrusion that extends out of the rotary assembly into the powder vessel assembly” is unclear because Applicant discloses that the extrusion 14 (see FIG. 3D) is part of the rotary assembly 23 and, therefore, the extrusion 14 cannot “extend out of the rotary assembly”.
Regarding claim 28, the limitation “the cooling system comprises jet quencher” renders the claim indefinite because it is unclear as whether a “jet quencher” and a “cooling jet” set forth in claim 27 are the same element, or whether the “jet quencher” is different from and in addition to the various elements of the cooling system set forth in claim 27. 
Regarding each of claims 29, 30, and 31, the relationship between “a powder” and “a powder” previously set forth in claim 20 is unclear.
Regarding claim 32, the limitation “a sensor for monitoring and/or controlling the temperature of the powder assembly vessel” is unclear because a sensor inherently performs a monitoring function, not a controlling function.
Regarding claim 34, the limitation “a pressure release valve on the powder assembly vessel” is unclear because Applicant discloses that the pressure release valve 4 is on a T-adapter 22 of the rotary assembly 23 (see FIG. 3D).
Regarding claim 35, the structural relationship between “an inline particle filter” and the other elements of the apparatus is unclear.
Claims 21, 24-27 and 33 are also rejected since they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23, 25, 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over She et al. (US 2017/0320135), McGee et al. (US 2018/0002815), and Kemp (US 5,407,498).
Regarding claims 20, 29-31, and 33, She et al. discloses an apparatus (see FIG. 2; paragraphs [0028]-[0034]) comprising:
a furnace (i.e., a Heater, see Figure);
a powder assembly vessel heated by the furnace (i.e., a vessel containing a fluidized bed 32 of a powder 30 to be treated), wherein the powder assembly vessel comprises an inlet through which a gas or a powder can enter into the powder assembly vessel (i.e., an inlet near the bottom of the vessel for a gas 36 such as nitrogen or argon; also, an inlet at the top of the vessel for admission of the powder 30 via a valve 50); and
a cooling system capable of cooling the powder (i.e., the particles leave the fluidized bed 32 through cooling coils 60 of a quench reservoir 62), wherein the rate of cooling can be controlled as desired to produce a heat treated particle having the desired microstructural condition (i.e., the quenching/cooling rate can be controlled by selecting a suitable quenching medium, quenching medium temperature, etc., to attain a microstructural condition most favorable for the desired solid-state consolidation process; see paragraphs [0032], [0034]).
She et al. discloses that the apparatus has specific utility for producing a heat treated particle with a favorable microstructure for use in solid state consolidation processes, wherein, “… for solid-state consolidation processes, such as cold spray that rely on plastic deformation of the powder particles, the feedstock microstructure may be relatively more critical,” (see paragraph [0027]). 
McGee et al. (which also names inventors She and Nardi) further discloses a suitable device for performing a cold spray solid-state consolidation process, said device (see FIG. 2; paragraph [0030]) comprising a cold gas dynamic spray assembly (i.e., a spray gun 50 including a nozzle 52, connected to a powder feeder 48 and a source of pressurized gas via conduit 55) for depositing a heat treated particle (i.e., a particle 46 that was heat treated in a fluidized bed reactor 12, see FIG. 1) onto a surface of a substrate (see paragraph [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device comprising the cold gas dynamic spray assembly of McGee et al. in the apparatus of She et al. because She et al. disclosed that the apparatus has specific utility for producing a heat treated particle for use in a cold spray solid-state consolidation process (at paragraph [0027]), and McGee et al. discloses a known device which satisfactorily performs a cold spray solid-state consolidation process to deposit a heat treated particle onto a surface of a substrate (see FIG. 2).
The combination of She et al. and McGee et al. fails to disclose or suggest that the heat treated particle is produced by the claimed apparatus, wherein the apparatus further includes a rotary assembly connected to the powder assembly vessel for rotating the power assembly vessel, and a cooling system for cooling a powder in the powder assembly vessel.
Kemp discloses an apparatus (see FIG. 1-4; entire document) comprising:
a furnace (i.e., a heater unit 11 having heater coils 12);
a powder assembly vessel positioned in the furnace (i.e., a retort 22 within which particles 23 are subjected to fluidization action by rotation of the retort; see also FIG. 3, column 4, lines 51-57), wherein the powder assembly vessel 22 comprises an inlet through which a gas or a powder can enter into the powder assembly vessel (i.e., gas enters through line 50 and pipe 52 into the interior of the retort 22; a powder can enter the retort through an access port 34 having a removable cover, not shown);
a rotary assembly connected to the powder assembly vessel which is capable of rotating the powder assembly vessel (i.e., an axle 36 is connected to the retort 22 by means of bolts 37, wherein the axle 36 is mounted on bearings 38; activation of a drive motor 37 then rotates the axle 36 and the retort 22 connected therewith; see FIG. 1, 2); and
a cooling system capable of quickly and uniformly cooling a powder in the powder assembly vessel (i.e., a U-tube 49 located within the retort 22 circulates a cooling fluid supplied by a cooling port 46 and removed by a cooling port 47, wherein the U-tube 49 is in continuous contact with particles 23 so as to transfer heat quickly and uniformly from the particles 23 to the cooling fluid, see FIG. 2; column 3, line 67 to column 4, line 6; column 4, lines 43-50).
Kemp discloses that the apparatus has specific utility for performing heat treatment processes (i.e., metallurgical operations such as nitriding, carburizing, annealing, solution treatment, tempering, and normalizing; see column 1, lines 41-45) on metal powders (i.e., fine metal particles, e.g., with particle sizes that range generally between around 10 to 250 microns, and usually less than 100 microns, see column 2, lines 58-61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the apparatus of Kemp for the apparatus used to form the heat treated particle in the modified apparatus of She et al. because, when the powder assembly vessel is rotated by the rotary assembly, the particles would be constantly intermingled and in contact with each other and the interior of the vessel and transmit heat from the vessel wall uniformly throughout the particles; gases fed into the vessel would be thoroughly mixed by the action of the particles so that all particles are thoroughly and uniformly exposed to each other and to the gaseous atmosphere; and the cooling of the particles after the heating operation could be conducted quickly and uniformly, as taught by Kemp (see column 3, line 67 to column 4, line 6; column 5, lines 32-50).
The limitations respect to a specific cooling rate (i.e., of at least 5 °C/s, claim 20; of at least 10 °C/s, claim 29; of at least 50 °C/s, claim 30; and of at least 100 °C/s, claim 31) are considered process/functional limitations that do not impart further patentable weight (structure) to the apparatus claims.  See MPEP §§ 2114,2115.  The cooling system in the modified apparatus of She et al. would be capable of providing a desired cooling rate by selecting a suitable type of cooling fluid, a suitable cooling fluid temperature, and a suitable cooling fluid flow rate for circulation through the cooling system, as appropriate for the intended heat treated particle to be produced by the apparatus.
In any event, the specific cooling rate is not considered to confer patentability to the claim since the precise cooling rate would have been considered a result effective variable by one of ordinary skill in the art.  In particular, She et al. (at paragraph [0034]) discloses, “By controlling time, temperature , and cooling rate, the necessary regimen can be applied to the powder to influence chemical homogeneity, grain size, secondary phase growth, secondary phase distribution, etc. to attain the microstructural condition most favorable for desired solid state consolidation.”  Accordingly, it would have been obvious for one of ordinary skill in the art to routinely optimize the cooling rate as provided by the cooling system in the modified apparatus of She et al. in order to achieve the desired microstructural condition in the heat treated particle, which was most favorable for use in the solid state consolidation process.  
Regarding claim 21, Kemp discloses that the powder assembly vessel is configured such that a desired gas atmosphere can be maintained within the powder assembly vessel while the powder is being heated (i.e., gas can enter through line 50, through swivel joint 51, and thence through pipe 52 into the interior of the retort 22, see column 4, lines 7-9; gas controls 26 can be operated to create the desired pressure within the retort 22, see column 4, lines 29-31).  	However, the recitation of an “inert” gas atmosphere is considered a statement of intended use that does not impart further patentable weight (structure) to the apparatus claim.  
In any event, She et al. discloses that during the heat treatment process, the powder assembly vessel is maintained under inert atmosphere (i.e., under atmosphere of an inert gas 36 such as nitrogen or argon supplied from tank 38, see paragraphs [0030]-[0031]).  Kemp also discloses that, depending on the heat treatment process, the powder assembly vessel can be maintained under a nitrogen atmosphere (see column 2, lines 40-42).
Regarding claims 22 and 23, Kemp discloses a device which excludes an interior portion of the vessel during heat treatment (i.e., during the heat treatment operation, the axle 36 is inserted into the retort 22; as detailed in FIG. 4, the axle 36 excludes an interior portion of the retort at the enlarge portion 72 of the retort 71), said device comprising an extrusion that extends into the vessel (i.e., the axle 36 is a solid mass through which numerous passageways are formed, which structure has been interpreted as an “extrusion”).
Regarding claim 25, Kemp discloses that the cooling system is within the powder assembly vessel (i.e., the U-tube 49 is located inside of the retort 22, see FIG. 2).
Regarding claim 32, Kemp discloses that the powder assembly vessel comprises a sensor (i.e., thermocouple connections 43 pass through access ports 42 and extend into the interior of the retort 22 at their sensing ends 44 and 45, see FIG. 2; the processing unit is under control of a computer 24, see FIG. 1).
Regarding claim 35, Kemp discloses an inline particle filter (i.e., filters 78, through which gas may flow but particles may not pass; see FIG. 4, column 5, lines 4-7).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over She et al. (US 2017/0320135), McGee et al. (US 2018/0002815), and Kemp (US 5,407,498), as applied to claim 20 above, and further in view of Rademaker (US 2,391,193). 
Kemp does not disclose that the powder assembly vessel 22 is at least partially fabricated from steel.
Rademaker discloses an apparatus comprising a furnace F and a vessel (i.e., retort 6) for heating a particulate material (e.g., a ground raw material containing magnesium oxide, see page 2, lines 41-51).  Specifically, Rademaker discloses that the vessel 6 may be made of any type of heat resistant material, such as a high temperature resistant metal, wherein “A particularly useful type of retort which has been found to be of considerable value from the standpoint of economics and ease of manufacture comprises a retort of mild steel having an outer coating of alloy steel,” (see page 3, first column at line 3 to second column at line 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the powder assembly vessel from steel in the modified apparatus of She et al. because the steel material-- namely a mild steel having an outer coating of alloy steel, has a high temperature resistance, favorable economics, and ease of manufacture, as taught by Rademaker.
Claims 26, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over She et al. (US 2017/0320135), McGee et al. (US 2018/0002815), and Kemp (US 5,407,498), as applied to claim 20 above, and further in view of Kemp ‘483 (US 5,759,483).
Regarding claim 26, Kemp does not disclose that the cooling system is external to the powder assembly vessel 22.
Kemp ‘483 discloses an apparatus (see Figures) comprising: 
a furnace (i.e., a heater assembly 14); 
a powder assembly vessel (i.e., a retort 31) position in the furnace, wherein the powder assembly comprises an inlet through which a gas or a powder can enter into the vessel (i.e., gas from supply piping 11 can enter into the retort 31 via a commutator 13 and conduits which extend through the axle 18, see column 3, lines 41-42; solids can be introduced into the retort 31 through a second axle 41, see column 3, line 65 to column 4, line 14); 
a rotary assembly for rotating the powder assembly vessel (i.e., an axle 18 connected to the retort 31 and rotated by a gear motor 7 via a drive belt 25); and 
a cooling system capable of cooling a powder in the powder assembly vessel;
wherein, in a first embodiment, the cooling system is within the powder assembly vessel (i.e., a tube 35 through which cooling fluid circulates, see FIG. 1A, column 9, lines 21-28); and 
wherein, in a second embodiment, the cooling system is external to the powder assembly vessel (i.e., a cooling coil 31E on the back of retort wall 31A through which cooling fluid circulates, see FIG. 3-9, column 9, lines 28-36).  
Kemp ‘483 discloses that either embodiment of the cooling system 35, 31E will provide the same function of cooling the materials within the powder assembly vessel 31.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cooling system which was external to the powder assembly vessel, as taught by Kemp ‘483, for the cooling system in the modified apparatus of She et al. because either cooling system, whether located within the powder assembly vessel or located external to the powder assembly vessel, would have provided the same function of cooling the materials within the powder assembly vessel, as taught by Kemp ‘483 (see column 9, lines 21-36).  The substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Regarding claim 27, Kemp ‘483 further discloses that the cooling system comprises compressed air (i.e., initially, only air enters the cooling system through line 80D by control of valve 80E, in order to minimize shock on the cooling system, see column 5, lines 32-38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide compressed air to the cooling system in the modified apparatus of She et al. because initially circulating air through the cooling system would help minimize shock on the cooling system, as taught by Kemp ‘483.
Regarding claim 35, based on an alternative interpretation, Kemp does not disclose an inline particle filter.  
Kemp ‘483, however, discloses an inline particle filter (i.e., a filter 15 comprising a filter cap 15B and a filter insert 15A in a filter bowl 15C; see FIG. 1, 1A, 3, 5).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide an inline particle filter in the modified apparatus of She et al. because the inline particle filter would remove any remaining particles from the exhaust gas discharged from the powder assembly vessel before its final discharge into the atmosphere, through a vacuum pump, or to a chemical deactivation unit, as taught by Kemp ‘483 (see column 8, line 65, to column 9, line 6).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over She et al. (US 2017/0320135), McGee et al. (US 2018/0002815), Kemp (US 5,407,498), and Kemp ‘483 (US 5,759,483), as applied to claim 26 above, and further in view of Wilton (US 2,516,282).
Kemp ‘483 also discloses that the cooling system may comprise a second container 64 external to the vessel 31 for receiving hot particles from the vessel 31 (see FIG. 2A-2C), wherein, “The second container will contain powders which may be cooled below 0 °C” (see column 11, lines 12-15).  Kemp ‘483, however, does not disclose a cooling jet or a jet quencher external to the vessel 31.
Wilton discloses a jet quencher providing a cooling jet for quenching heat treated materials (i.e., a fluid injection means comprising tube A with a plurality of holes 17 provided with nozzles 19 for directing jets of quenching fluid against a heat treated material; see FIG. 1-3, column 3, lines 50-57).  The jet quencher can be provided exteriorly of a suitable heat treating furnace (see column 3, lines 18-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling jet or jet quencher for the external cooling system in the modified apparatus of She et al. because the cooling jet or jet quencher was shown to provide an optimal cooling rate for quenching a heat treated material while preventing the formation of banding and improving the mechanical properties of the materials, which would be beneficial for cold forming applications, as taught by Wilton (see, e.g., column 1, lines 1-8; column 2, lines 26-44; column 4, lines 4-53).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over She et al. (US 2017/0320135), McGee et al. (US 2018/0002815), and Kemp (US 5,407,498), as applied to claim 20 above, and further in view of Kemmer (US 1,964,853).
Kemp discloses a valve on the powder assembly vessel (i.e., valve 54, see FIG. 2), wherein the valve 54 can be opened to control gas exiting the retort, and thereby inherently control a pressure within the vessel (see column 4, lines 9-12).
Kemp does not specifically disclose a “pressure relief valve”.
However, the provision of pressure relief valves on vessels intended to operate under elevated pressure and elevated temperature, i.e., to automatically prevent overpressure of the vessel, would have been conventional in the art.
Kemmer (see FIG. 1), for instance, discloses a conventional apparatus for heating a powder (i.e., a magnesium powder), said apparatus comprising a vessel (i.e., a rotary furnace 8) and a pressure release valve 7.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure relief valve on the powder assembly vessel in the modified apparatus of She et al. because the provision of pressure relief valves on vessels which are intended to operate under elevated pressure and elevated temperature, so as to automatically prevent overpressure of the vessel, would have been conventional in the art, as further evidenced by Kemmer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774